Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a divisional application, filed on 10/20/2020, of a 371 application filed on 01/02/2019 claiming priority to PCT/US2017/041393, filed on 07/10/2017, in which claims 1-15 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 01/19/2021.

Drawings

The Examiner contends that the drawings submitted on 10/20/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (WO 2015/109323 A2) in view of Gmitro (US 2012/0113506).

As to claim 1, Hillman teaches an imaging apparatus comprising:

a probe (see Pages 20-22, Section 3.6);

a first lens disposed at a distal portion of the probe (see Figures 1a-f; also see Page 19, Section 3.5 and Pages 13-14 that mention the scan and tube lens combination);

a scanning element that scans a sheet of excitation light towards the first lens, wherein the first lens is arranged to route the excitation light into tissue located outside the probe, and to route detection light arriving from the tissue back towards the scanning element, and wherein the scanning element reflects the detection light that arrives via the first lens in a first direction (see Figures 1a-f; also see Page 19, Section 3.5 and Pages 13-14 that mention the scan and tube lens combination; Page 7 describing Figures 24a-c and Page 14 also mention an excitation sheet; also see Pages 16-17, Section 3.3);

a second lens disposed in front of the scanning element in the first direction, wherein the second lens is positioned to accept the detection light that was reflected by the scanning element, and wherein the second lens routes the detection light received from the scanning element onto a tilted intermediate image plane (see Figures 1f, 6, and 11 for the intermediate (oblique) image plane; also see Pages 13-14 that mention optical components used in the detection arm as well as an oblique image plane; also see Pages 16-17, Section 3.3; Figure 23 also shows an intermediate oblique image plane as described in Pages 45-46, Section 4.6.1);

and a camera optically positioned to capture images at the tilted intermediate image plane (see Figures 1f, 6, and 11 for the intermediate (oblique) image plane; also see Pages 13-14 that mention aligning a 2D camera with the oblique image plane).

Hillman does not teach wherein the probe is a catheter.

However, Gmitro teaches wherein the probe is a catheter (see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hillman’s system with Gmitro’s system in order to provide an improved scan architecture (Gmitro; [0007]). The embodiments of this invention use a multi-point scanning geometry. This design maintains the high frame rate of the slit-scan system and still allows both grayscale and multi-spectral imaging. In a confocal configuration, the multi-point scanning system's confocal performance is close to that of a single point scan system and is expected to yield improved depth imaging when compared to a slit-scan system, faster imaging than a point scan system, and the capability for multi-spectral imaging not readily achievable in a Nipkow disk based confocal system (Gmitro; abstract).

As to claim 2, the combination of Hillman and Gmitro teaches a laser having an output; an optical fiber positioned to route light from the output of the laser through the catheter and towards the scanning element; and an optical element disposed at the distal end of the optical fiber, wherein the optical element is configured to create the sheet of excitation light from light arriving via the optical fiber (Hillman; Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

As to claim 3, Hillman further teaches wherein the optical element comprises a GRIN lens (Figure 18 and Page 22).

As to claim 4, Hillman further teaches wherein the optical element comprises a scanning element (Figures 16-17 and Pages 20-22).

As to claim 5, the combination of Hillman and Gmitro teaches a light source disposed in the distal portion of the catheter, the light source having an output; and an optical element disposed in the distal portion of the catheter, wherein the optical element creates the sheet of excitation light from light arriving from the output of the light source (Hillman; Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

As to claim 6, Hillman further teaches wherein the optical element comprises a GRIN lens (Figure 18 and Page 22).

As to claim 7, Hillman further teaches wherein the optical element comprises a scanning element (Figures 16-17 and Pages 20-22).

As to claim 8, Hillman further teaches wherein the camera comprises an image sensor positioned at the tilted intermediate image plane (see Figures 1f, 6, and 11 for the intermediate (oblique) image plane; also see Pages 13-14 that mention aligning a 2D camera with the oblique image plane; also see Figure 16 and Pages 20-22; also see Figures 7, 9, 13, and 14).

As to claim 9, the combination of Hillman and Gmitro teaches wherein the camera comprises: an image sensor positioned at a position that is remote from the tilted intermediate image plane; and a fiber optic bundle that routes light from the tilted intermediate image plane to the 2D image sensor, wherein the fiber optic bundle has a distal face that is angled and positioned so as to coincide with the tilted intermediate image plane (Hillman; see Figures 1f, 6, and 11 for the intermediate (oblique) image plane; Figure 23 also shows an intermediate oblique image plane as described in Pages 45-46, Section 4.6.1; also see Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

As to claim 11, Hillman further teaches wherein the camera comprises a linear image sensor positioned at the tilted intermediate image plane (see Figures 1f, 6, and 11 for the intermediate (oblique) 

As to claim 12, the combination of Hillman and Gmitro teaches wherein the camera comprises: a linear image sensor positioned at a position that is remote from the tilted intermediate image plane; and a fiber optic bundle that routes light from the tilted intermediate image plane to the linear image sensor, wherein the fiber optic bundle has a distal face that is angled and positioned so as to coincide with the tilted intermediate image plane (Hillman; see Figures 1f, 6, and 11 for the intermediate (oblique) image plane; Figure 23 also shows an intermediate oblique image plane as described in Pages 45-46, Section 4.6.1; also see Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

As to claim 14, the combination of Hillman and Gmitro teaches wherein the first lens has an outer face that faces distally beyond the catheter (Hillman; see Figures 1f, 6, and 11 that mention the scan and tube lens combination; Figure 23 also shows an intermediate oblique image plane as described in Pages 45-46, Section 4.6.1; also see Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

As to claim 15, the combination of Hillman and Gmitro teaches wherein the first lens has an outer face that is sideways-facing with respect to the catheter (Hillman; see Figures 1f, 6, and 11 that mention the scan and tube lens combination; Figure 23 also shows an intermediate oblique image plane as described in Pages 45-46, Section 4.6.1; also see Pages 20-22; Gmitro; see FIGs. 3A and 4A; [0004]-[0005], [0032], and [0036]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman in view of Gmitro and further in view of Goldfarb (US 2007/0167682).

As to claims 10 and 13, the combination of Hillman and Gmitro does not teach wherein the fiber optic bundle comprises an n by m bundle of fibers, and wherein m.gtoreq.2n.

However, Goldfarb teaches a flexible endoscope 30a that has a coherent bundle of extremely small and highly packed fiber optic fibers with light fibers around the image fibers. For example, the flexible endoscope 30a can be a fiber scope having about 6,000 thin image fibers in a bundle, preferably at least about 10,000 thin image fibers for better resolution of the image ([0170]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hillman’s system and Gmitro’s system with Goldfarb’s system to show wherein the fiber optic bundle comprises an n by m bundle of fibers, and wherein m.gtoreq.2n in order to provide a fiber optic bundle through an imaging device that can obtain better and higher resolution images.

Claims 10 and 13 are further rejected under 35 U.S.C. 103 as being unpatentable over Hillman in view of Gmitro and further in view of Eversull (US 2007/0083217).

As to claims 10 and 13, the combination of Hillman and Gmitro does not teach wherein the fiber optic bundle comprises an n by m bundle of fibers, and wherein m.gtoreq.2n.

However, Eversull teaches wherein the optical imaging element 64 may include a bundle of optical fibers, e.g. a coherent image bundle, that extends between the proximal and distal ends 14, 16 of the catheter 12, e.g., through the lumen 20d, as shown in FIG. 1C. The fiber bundle 64 may include about ten thousand (10,000) optical fibers, although it may include between about one and fifty thousand (1,000-50,000) fibers in order to provide a desired resolution in the images obtained by the fiber bundle 64 ([0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hillman’s system and Gmitro’s system with Eversull’s system to show wherein the fiber optic bundle comprises an n by m bundle of fibers, and wherein m.gtoreq.2n in order to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482